In an action, inter alia, to recover damages for active concealment, the defendants Carolyn A. Rapalje and John M. Rapalje, as executors of the estate of Jayne E. Trost, also known as Jane Trost, and Carolyn A. Rapalje, as executrix of the estate of Donald L. Trost, appeal, as limited by their brief, from so much of an order of the Supreme Court, Futnam County (Hickman, J.), dated May 8, 2003, as denied that branch of their motion which was for summary judgment dismissing the first cause of action insofar as asserted against them, the defendants Robert A. Mc-Caffrey Realty, Inc., and Robert A. McCaffrey separately appeal, as limited by their brief, from so much of the same order as denied that branch of their motion which was for summary judgment dismissing the second cause of action insofar as asserted against them, the defendant Linda Fiermarini separately appeals from so much of the same order as denied that branch of her motion which was for summary judgment dismissing the second cause of action insofar as asserted against her, and the defendants SJB Inspections and Gertrude Bonvissuto, as executrix of the estate of Salvatore J. Bonvissuto, separately appeal, as limited by their brief, from so much of the same order as denied those branches of their motion which were for summary judgment dismissing the third and fourth causes of action insofar as asserted against them.
Ordered that the order is modified, on the law, by deleting the provision thereof denying those branches of the motion of the defendants SJB Inspections and Gertrude Bonvissuto, as executrix of the estate of Salvatore J. Bonvissuto, which were for summary judgment dismissing the third and fourth causes of action insofar as asserted against them and substituting therefor a provision granting those branches of that motion; as so modi*485fied, the order is affirmed insofar as appealed from, with one bill of costs to the plaintiff payable by the defendants Carolyn A. Rapalje and John M. Rapalje, as executors of the estate of Jayne E. Trost, also known as Jane Trost, and Carolyn A. Rapalje, as executrix of the estate of Donald L. Trost, and the defendants Robert A. McCaffrey Realty, Inc., and Robert A. Mc-Caffrey, and one bill of costs to the defendants SJB Inspections and Gertrude Bonvissuto, as executrix of the estate of Salvatore J. Bonvissuto payable by the plaintiff.
The plaintiff commenced this action to recover damages resulting from his purchase of a house with an attic that was infested with a seasonal bat colony. In the first cause of action, the plaintiff alleged that the seller, Jane E. Trost, and her spouse, Donald L. Trost (hereinafter the Trosts), actively concealed the infestation. In the second cause of action, the plaintiff alleged that the real estate agents, Robert A. McCaffrey Realty, Inc., Linda Piermarini, and Robert McCaffrey (hereinafter the real estate agents) actively concealed the infestation and fraudulently misrepresented that the evidence of the infestation came from birds which got into the attic through a broken vent pipe. In the third cause of action, the plaintiff alleged that the building inspectors, SJB Inspections and Salvatore Bonvissuto (hereinafter the building inspectors), fraudulently misrepresented that the evidence of the infestation had come from birds. In the fourth cause of action, the plaintiff alleged that the building inspectors breached their duty to inspect the house by failing to discover the infestation.
New York adheres to the doctrine of caveat emptor and imposes no duty on the seller or the seller’s agent to disclose any information concerning the premises when the parties deal at arm’s length, unless there is some conduct on the part of the seller or the seller’s agent which constitutes active concealment (see Platzman v Morris, 283 AD2d 561, 562 [2001]; Glazer v LoPreste, 278 AD2d 198 [2000]; London v Courduff, 141 AD2d 803, 804 [1988]). “If however, some conduct (i.e., more than mere silence) on the part of the seller rises to the level of ‘active concealment’ (Slavin v Hamm, 210 AD2d 831, 832; see, Stambovsky v Ackley, 169 AD2d 254, 257), a seller may have a duty to disclose information concerning the property” (Bethka v Jensen, 250 AD2d 887, 888 [1998]). To maintain a cause of action to recover damages for active concealment, the plaintiff must show, in effect, that the seller or the seller’s agents thwarted the plaintiffs efforts to fulfill his responsibilities fixed by the doctrine of caveat emptor (see Platzman v Morris, supra at 562).
*486The Supreme Court found that the plaintiff had offered “a great deal of evidence, albeit much of it circumstantial, which, when viewed in the aggregate, raises a material, triable issue of fact” as to whether the Trosts and the real estate agents actively concealed the seasonal bat infestation. We agree with that assessment, and find, therefore, that the motions of those defendants for summary judgment dismissing the active concealment causes of action were properly denied (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
The facts recited in the dissent support a finding that the Trosts and the real estate agents demonstrated entitlement to judgment as a matter of law, dismissing the plaintiff’s active concealment claims. However, the dissent disregards the plaintiffs proof, which was sufficient to raise triable issues of fact regarding the active concealment claims. “Summary judgment is a drastic remedy and should not be granted where there is any doubt as to the existence of a material and triable issue of fact (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 231; Phillips v Kantor & Co., 31 NY2d 307, 311). Issue finding, rather than issue determination constitutes the key to the procedure (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404)” (Anyanwu v Johnson, 276 AD2d 572, 572-573 [2000]). Moreover, in deciding the motion, the court is required to accept the opposing party’s version of the facts as true (see Rizk v Cohen, 73 NY2d 98 [1989]).
The Trosts admitted at their depositions that they were aware of the seasonal bat infestation in the house, and that it had existed for the entire 36-year period that they lived in the house. Although Donald Trost testified at his deposition that there were always bats in the attic during daylight hours from mid-May until mid-October, the plaintiff testified at his deposition that he did not see any bats on his first three visits to the house, in July, August, and September, each of which occurred during the day, and included an inspection of the attic. The plaintiff testified to a strong smell of mothballs in the attic on each of these occasions and, on one occasion, there were electrical extension cords in the attic which had not been there previously. On another of his visits to the house, while waiting outside for real estate agent Piermarini to arrive, the plaintiff heard someone running up and down the stairs on second and third floors of the house, and then heard a toilet repeatedly flushing. Upon gaining entry to the house the plaintiff discovered real estate agent defendant McCaffrey in the house, who claimed that he was there cleaning up after some work which had been done in *487the bathroom. In retrospect, and based on a plastic drop cloth he saw in the hallway that day and a conversation he had with Jayne E. Trost after the closing, wherein she advised him that she cleaned the attic by placing a plastic drop cloth on the floor to catch the bat guano, and flushing the guano down the toilet, the plaintiff surmises that McCaffrey was cleaning bat guano from the attic floor that day.
The plaintiffs expert, a professor in the biology department of a university, with extensive experience in bat research, stated in an affidavit that, without remediation efforts, bats would have been present and visible during the plaintiffs initial visits, but that the smell of mothballs and/or use of flood lights during the daylight could cause a bat colony to temporarily vacate the roost. Moreover, the plaintiff presented evidence that the attic was cleaned of droppings between the plaintiffs viewings of the house, and that only the Trosts and the real estate agents had keys to the house. Upon construing the evidence in the light most favorable to the plaintiff as the party opposing the motions for summary judgment (see Corvino v Mount Pleasant Cent. School Dist., 305 AD2d 364 [2003]), the plaintiff established the existence of triable issues of fact as to whether the Trosts and the real estate agents took actions to actively conceal the bat infestation, and thwart the plaintiffs ability to discover it.
Additionally, the real estate agents were not entitled to summary judgment dismissing the cause of action alleging fraudulent misrepresentation. To recover damages for fraud, a plaintiff must prove (1) a misrepresentation or an omission of material fact which was false and known to be false by the defendant, (2) the misrepresentation was made for the purpose of inducing the plaintiff to rely upon it, (3) justifiable reliance of the plaintiff on the misrepresentation or material omission, and (4) injury (see Lama Holding Co. v Smith Barney, 88 NY2d 413, 421 [1996]; Shao v 39 Coll. Point Corp., 309 AD2d 850, 851 [2003]). The. real estate agents demonstrated their entitlement to judgment as a matter of law dismissing the fraudulent misrepresentation claim (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]), but the plaintiff raised triable issues of fact in opposition (see Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, supra). While the real estate agent McCaffrey denied knowledge of the bat infestation, Donald Trost testified at his deposition that he told McCaffrey that there were bats in the attic. In addition, the plaintiff raised triable issues of fact as to whether he was justified in relying upon the statements by the real estate agent Piermarini that the evidence of the infes*488tation, droppings, and staining on the exterior of the house, came from birds.
We disagree with the dissent’s conclusion that the plaintiffs claim of justifiable reliance is unsupportable because the plaintiff had ample opportunity to ascertain the condition of the attic. We have previously recognized that “whether a party could have ascertained the facts with reasonable diligence so as to negate justifiable reliance is a factual question” (Country World v Imperial Frozen Foods Co., 186 AD2d 781, 782 [1992]). As noted, the plaintiff adduced sufficient evidence from which it could be found that the actions of the Trosts and the real estate agents were intended to, and did, thwart the purchaser’s ability to discover the bat infestation. In that regard we note that the building inspectors hired by the plaintiff failed to discover the infestation despite, according to the inspection report, a thorough examination of the attic area. The fact that professional building inspectors found no evidence of the infestation on September 1, 1993, before the bat colony would have vacated the roost for winter, could support a finding that the efforts of the Trosts and the real estate agents to actively conceal the infestation were successful.
However, the Supreme Court should have granted those branches of the building inspectors’ motion which were for summary judgment dismissing the third and fourth causes of action insofar as asserted against them. The building inspectors demonstrated entitlement to judgment as a matter of law by showing that they had no duty to inspect the house for an infestation of bats (see Winegrad v New York Univ. Med. Ctr., supra). The plaintiff, in turn, failed to raise a triable issue of fact in opposition (see Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, supra). The expert report relied upon by the plaintiff does not demonstrate that the building inspectors breached their duty to inspect the house with respect to its structural, mechanical, and electrical components. Florio, J.P., Luciano and Spolzino, JJ., concur.